 In the Matter of MUTUAL ROUGH HAT COMPANY, EMPLOYERandUNITED HATTERS, CAP & MILLINERY WORKERS INTERNATIONALUNION, AFL, PETITIONERCase No. 2-RC-1303.-Decided October 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Chester L.Migden, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members:Houston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit limited to the Em-ployer's toners, hardeners, wetters-down, stumpers, sizers, "A" ma-chine operators and stackers, multi-machine operators, stiffeners,stretchers, blockers, and pouncers.The Petitioner would exclude theblowing-room employees, feeders, passers, color-room employees,whizzer-out employees, maintenance employees, guards, and super-visors.The Employer contends that because of the integrated opera-tions in its plant, only a unit of all production and maintenanceemployees is appropriate.There is no history of collective bargain-ing in the Employer's plant.The Employer is engaged in the manufacture of hat bodies.Allof its production operations with the exception of the blowing-room,are'performed in one large room on the main floor of the plant.'- TheIThe locationof the blowing-room on a separate floor was necessitated by space limita-tions on the main floor.86 N. L. R. B., No. 60.440 MUTUAL ROUGH HAT COMPANY44"employees in each operation are located adjacent to the employees inthe prior and succeeding operation in the production process.Theemployees in the blowing-room work in a room directly above thenext operation, the feeders.There are approximately 76 production .employees and 1 maintenance employee in the plant.The production process starts in the blowing-room, where thecorrect grades of fur are first mixed by hand, and then put through amixing machine.The mixed fur is processed through a blowing ma-chine which cleans and packages the fur for use by the feeders. Thefeeders weigh predetermined amounts of fur for each hat, and spreadit on a moving apron which carries the fur to the toners. The tonersplace the fur on a stainless steel perforated cone, under which thereis suction which makes the fur particles adhere to the cone.This iscovered with cloths and a cover, and immersed in a vat of water. Thehats are piled up for the hardener, who wraps them in cloths andsqueezes out the excess water.He kneads the hats by hand to shrinkthem in all dimensions.The hats go through a second shrinkingprocess in the wetting room.The wetting-down is done by machineto a predetermined size for width and depth. After the wetting-down,the hats are inspected by the passer for defects.The stumper doesthe next shrinking operation.This is similar to wetting-down, butit is done on a different type of machine which puts a little pressure onthe hats.2The hats are again shrunk by the "A" machine operators,who feed the hats in the machine on a moving apron. The hats areclock timed in the machine.When the hats are shrunk to a given size,the "A" machine stackers straighten out and croze the hats. The hatsare then dyed in the color room in a dye bath. After the hats areproperly colored, they are shrunk again by the multi-roller operators.Their work is similar to that of the "A" machine operators, but isdone on a differently built machine.After this shrinking, the hatsare straightened out and stacked by the multi-roller operators.Thenext shrinking is done by the sizers on the same machine that is usedfor stumping.The final shrinking of the hats is done by the coneblockers.They heat the hats in a kettle and block them on a coneblocking machine to a given size.The hats are whizzed-out, a processby which the water is removed through an extracting machine.Afterthe water is extracted, the hats are hung upon pegs in the dryingroom to dry.When dry, the stiffeners put the hats in a machine whichcoats them with shellac.After the hats are stiffened, stretchers im-merse them in hot water and stretch them out of the cone shape on amulti-fingered machine.Blockers heat the hats in a kettle and blockthem into their finished shape on a blocking machine. The hats areimmersed in cold water so that they will retain their shape. The hats2 This is the first operation in which the hats receive any pressure. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDare again whizzed out individually on a slightly different machinethan used in the first whizzing-out process.The pouncers then removeall excesshair from the hats with fine sandpaper, both by hand andmachine.A dusting machine removes all fine dust from the hats.When this operation is completed, the hats are packed by the pouncersfor shipment.The Employer has no apprenticeship program. The record does notshow how much training or experience in their work the employees inthe prc,posed unit have had.All employees, except the maintenanceengineer, work a maximum of 40 hours a week. The day shift employ-ees report for work at 7: 30 a. m.' The night shift employees startto work at 3: 30 p. M.4 All employees whom the Petitioner wouldexclude from the unit are hourly paid employees.Those whom itwould include, except for the stumpers and stiffeners, are piece-workers.The average hourly earnings for the,employees in the re-quested unit range from $1 to $4, while that for the employees whomthe Petitioner would exclude is from 80 cents to $1.80.The em-ployees sought by the Petitioner are not separately supervised, butwork under the same supervision as the employees it does not seek torepresent.5There is little interchange of employees.When neces-sary, however, the whizzer-out employees assist the pouncers andstackers, and the cone blocker does some sizing.The maintenance man maintains and repairs all machines that areused in the productive process.He also takes care of the oil-fedautomatic boiler which supplies steam to the entire plant.The Petitioner contends that the pattern of bargaining in the hatbody industry establishes the appropriateness of a separate unit ofthe employees it seeks to represent, and asserts that it has neverrepresented or bargained for any employees in the disputed categories.We find no merit in this contention.The Board has in fact foundappropriate units of all production employees in the hat industry.''The maintenance engineer works about 70 hours a week.He reports to work at4 a. in., and works until 4 p. in.5There are some blowing-room employees, feeders, coners, hardeners, "A" machine op-erators,sizers,blockers, and pouncers who work on the night shift.The Employer's secretary-treasurer directly supervises the blowing-room employees,color room employees, the maintenance man, and stiffeners, in addition to over-all super-vision of the plant.The Employer's president supervises the wetters-down, the passers,whizzer-out employees,sizers,stretchers, and blockers.The vice president supervises thepouncers.Joseph Sauer, a foreman, supervises feeders, coners and hardeners.PatrickBroda, a foreman, supervises "A" machine operators and sizers.6InMatter of theBeebeCorp.,59 N. L. R. B. 538, and inMatter of H. McLachlan & Co.,32 N. L. it. B. 639, this same Petitioner requested, units of all production employees.The Board found such units appropriate, excluding the maintenance employees becausethey were ineligible to membership in the union.These findings were based primarilyupon the extent of organization, a factor which may no longer be considered controllingunder Section 9 (c) (5) of the amended Act. InMatter of Mohawk Hat Company,2-RC-529, a consent election was held on August 11, 1948, in which the Petitioner participated.The unit was composed of all production, maintenance, shipping, and receiving employees. MUTUAL ROUGH HAT COMPANY443Neither the Petitioner's alleged jurisdictional limitations on mem-bership, nor the extent of its organizational activities are, standingalone, proper determinants of a bargaining unit..We find nothing in the record to indicate that the employees in theunit sought by Petitioner are a group of recognized craftsmen, or thata special community of interest distinguishes them from other pro-duction and maintenance employees."The employees in the depart-ments sought by the Petitioner are unrelated in themselves, but areintegral parts of the Employer's production process.The requestedunit is a heterogeneous group of certain production employees whosehours of employment and working conditions are the same as thoseof other production employees whom the Petitioner would arbitrarilyexclude.In view of the integrated operations at the Employer's plant, thefact that the employees in the proposed unit are not separately super-vised, and all the evidence presented in this case, we are of the opinionthat the interests of the employees whom the Petitioner seeks torepresent are not sufficiently severable and distinct from those of theEmployer's other production and maintenance employees to warrantestablishing them as a separate unit.9We find that the unit re-quested by the Petitioner is inappropriate for collective bargainingpurposes, and that only a plant-wide production and maintenance unitis appropriate?'0While such unit is more comprehensive than thatsought by the Petitioner, the record shows that the Petitioner has anadequate showing of interest in this larger unit.We shall, therefore,treat the petition as one requesting an alternative production andmaintenance unit..4Matter of Cannel & Chaffin,Inc.,85 N.L. R. B. 887;Matter of Iowa Packing Company,85 N. L. R.B. 1080;Matter of Dey Brothers&Co., 85 N. L. R. B.689.Matter of ButteMotors,85 N. L.R. B. 1336;Matter of BeatriceFoodsCompany,84 N. L.R. B. 512.8Assuming,as the Petitioner contends,that jobs in the classifications sought by thePetitioner are usually filled by craftsmen in the hat industry,there is no evidence in therecord in this case to show'that these employees have the skills or training of craftsmen.The most that can be said is that they are more skilled than those employees whom thePetitioner seeks to exclude from the unit.Moreover,in about 1937,the Petitioner dis-continued its requirement that an apprenticeship be served before a person could secure aposition in an organized shop.8The Board has consistently refused to find appropriate for collective bargaining pur-poses a unit composed of a portion of production employees who are not craftsmen.Matter of A. J. Sirus Products Corporation of Virginia,83 N. L. R. B.99.LibertyHosiery Mills, Inc.,75 N. L. R. B. 340. The fact that the employees in the requestedunit are more skilled than the other employees in the plant is no reason to give themseparate treatment.Cf.Matter of Swift and Company,82 N. L. R. B. 994;Matter of Ray-bestosDivision of the Raybestos-Manhattan Company,Inc.,74 N. L.R. B. 1321.10'In the absence of a cogent reason for separating them, the Board customarily includesmaintenanceemployeesin a unit with production employees.Matter of Coca-Cola BottlingCompany of Tulsa, Oklahoma,85 N. L. R.B. 606;Matter of Boland ManufacturingCompany,83 N. L. R. B. 1254;Matter of Goodall Company,80 N. L. R.B. 562. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer would include, and the Petitioner exclude, the fol-lowing employees :The Passer:The passer examines all hats for defects after thewetting-down operationalAll defective hats are given to the foremanof the wetting-down room.The foreman decides whether the defectwas caused by the employee or by the machine, and what should bedone.The passer makes no decisions as to the defective hats. If theforeman decides the defect is the fault of the employee, he discussesthe matter with the employee concerned. The rejection of hats by thepasser does not cause a loss of earnings, inasmuch as employees arepaid for rejects.The passer has no authority to discipline, hire ordischarge, or effectively recommend a change in status of any em-ployee.He is an hourly paid employee, who punches the time clockas do all non-supervisory employees 12We have held that an inspector's authority to reject or to reportdefective work is not in itself sufficient to constitute supervisoryauthority.13We find that the passer is not a supervisor, and shallinclude him in the unit.Stockholders:There are 3 production employees who are stock-holders in the corporation.Two of them are also directors 14Eachowns 2 shares of stock, as do the other 12 stockholders in the corpora-tion.15The 3 employees do not receive any additional monies beyondtheir compensation as production employees.Nor do they receive anydividends, inasmuch as all profits are reinvested in the business.The officers of the corporation have complete authority, in accord-ance with the corporate bylaws; to fix prices and production methods,and to determine all company policies, including the negotiation andsigning of collective bargaining agreements.None of the other stock-holders participates in management conferences or determines man-agement policy.It is clear that these three employees have no voice in the formula-tion and determination of corporate policy.Mere stock ownership,in itself, is insufficient to exclude an employee, otherwise eligible,from an appropriate bargaining unit."'We shall, therefore, includeMeltzer, Kraiger and Skandera in the unit.11The passers duties end at this point.The hats are not inspected again until theyare finished.At this time they are checked by the Employer's secretary-treasurer and anoffice employee.u None of the supervisors punch the time clock.'Matter ofPlywood-Plastics Corporation,85 N. L.It.B. 265;Matter of Wm. P.McDonald Corporation,83 N. L.It. B. 427.14They are Julius Meltzer,a stumper,and Geza Kralger and Daniel Skandera,stiffeners.Although Meltzer and Kralger are also directors,their position as such appears to bemerely nominal in order to comply with a provision of the law requiring a Board of Directoroto be elected and their names filed every year.The Board of Directors do-not participatein management affairs.v Each of the 15 stockholders contributed $200 to start the business in 1936.16Matter of Muskogee Dairy ProductsCo., 85 N. L. It. B. 520;Matter of AlderwoodProducts Corporation,81 N. L. It. B. 136. MUTUAL ROUGH HAT COMPANY445We find that all production and maintenance employees, includingblowing room employees, feeders, passers, color-room employees,whizzer-out employees, and maintenance employees, but excluding alloffice and clerical employees, guards, and supervisors, constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 17As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by,secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by United Hatters, Cap & Millinery Workers InternationalUnion, AFL.17 If the Petitioner does not wish to participate in an election for the unit herein foundappropriate, it may withdraw its petition filed in this proceeding upon notice to that effectgiven to the Regional Director in writing, within 10 days from the date of the Direction ofElection herein.